Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is NOA in responses to Applicant’s remarks filed 04/25/2022 in light of “Terminal Disclaimer” filed 04/25/2022.  It is noted the current patent application was originally filed 10/23/2020 in light of the preliminary amendments filed 10/23/2020; is a continuation of 15583546, filed 05/01/2017, now U.S. Patent #10817146; 15583546 is a continuation of 14172478, filed 02/04/2014 ,now U.S. Patent #9639245; 14172478 is a continuation of 13034426, filed 02/24/2011 ,now U.S. Patent #8650147, 13034426 is a continuation of 12412116, filed 03/26/2009 ,now U.S. Patent #7899774; 12412116 is a continuation of 11305610, filed 12/16/2005 ,now U.S. Patent #7512579; 11305610 Claims Priority from Provisional Application 60637200, filed 12/17/2004. Claim(s) 21-41 are pending. Claim(s) 21, 28 and 35 are independent claims. Claim(s) 1-20 were cancelled. Claim(s) 21-41 were preciously presented.

In addition, Examiner is hereby withdrawn the nonstatutory double patenting rejection (previously presented in the O.A. dated 10/25/2021), in light of the “Terminal Disclaimer” filed 04/25/2022 and approved dated 04/26/2022. (see the remarks filed 04/25/2022 pages 2). Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                  Reason for Allowance
Claim(s) 21-41 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Wu et al., (“US 7,023,979 B1” –issued 04/04/2006- filed 03/07/2003, describing an intelligent telephone routing system for automatically routing  call to a best matched skills agent...[C3 lines 29-40 and 60-67...]. However, Wu fails to show  “ … establishing an interactive network communications-based session between a customer node and one of a set of ex-pert nodes, based upon a type of needed expertise indicated by an interactive expert session request issued from the customer node, the method comprising: receiving a request from the customer node, wherein the request is associated with a current location; applying the current location to a mapping information to identify a type of expertise, associated with one or more of the set of expert nodes; pairing the interactive expert session request from the customer node with an available expert node of the set of expert nodes, wherein the pairing is based upon the type of expertise identified during the applying, and initiating establishing a primary connection between the requesting customer node and the available expert node. ”  as claim(s)...supports in the current specifications in paragraph(s) 28-33, in light of the remarks filed 04/25/2022 in pages 2.
Lin  (“US 20030055728 A1” filed 09/17/2002, describing customer relationship management (CRM) programs; that includes an online goods and services provider (GSP) selling goods or services to an online customer through the network system... provides a virtual direct communication between the customer and the selected CRMC service provider for the customer to arrange with the CRMC service provider to perform the CRMC program and transfer a set of program-related CRMC vouchers over the network the CRMC service provider [Para(s) 3, 7 and 13...]. However, Lin fails to show  “ … establishing an interactive network communications-based session between a customer node and one of a set of ex-pert nodes, based upon a type of needed expertise indicated by an interactive expert session request issued from the customer node, the method comprising: receiving a request from the customer node, wherein the request is associated with a current location; applying the current location to a mapping information to identify a type of expertise, associated with one or more of the set of expert nodes; pairing the interactive expert session request from the customer node with an available expert node of the set of expert nodes, wherein the pairing is based upon the type of expertise identified during the applying, and initiating establishing a primary connection between the requesting customer node and the available expert node. ”  as claim(s)...supports in the current specifications in paragraph(s) 28-33, in light of the remarks filed 04/25/2022 in pages 2.


Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, “ … establishing an interactive network communications-based session between a customer node and one of a set of ex-pert nodes, based upon a type of needed expertise indicated by an interactive expert session request issued from the customer node, the method comprising: receiving a request from the customer node, wherein the request is associated with a current location; applying the current location to a mapping information to identify a type of expertise, associated with one or more of the set of expert nodes; pairing the interactive expert session request from the customer node with an available expert node of the set of expert nodes, wherein the pairing is based upon the type of expertise identified during the applying, and initiating establishing a primary connection between the requesting customer node and the available expert node. ”  as claim(s)...supports in the current specifications in paragraph(s) 28-33, in light of the remarks filed 04/25/2022 in pages 2.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177